DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 23 FEBRUARY 2021, Applicant has cancelled Claims 2 and 3.  Current pending claims for consideration are Claims 1, 4-6, 8-10, 12-19 and 21-23. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 23 FEBRUARY 2021, with respect to objection to the drawings, the objection to the specification and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the objection to the specification and the art rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 23 FEBRUARY 2021, Applicant has amended Claim 1 to further define the invention.  The closest prior art of record is to HERMANSON was used to teach most the claim limitation which include mass tags which result in small variation in the masses of different isotopologues.  The isotopologues are subjected to the AQUA approach to detect a peak in the mass spectrometer due to the resolution of the mass spectrometer being too low to separately resolve the individual peaks.  In addition, the reference recites the first and second plurality of molecules of claim 1, but fail to teach second plurality of molecules and second trigger molecules, in claim 8.  The second set of molecular/trigger molecules are of different peptides that can be supplied as a single combined input to a mass spectrometer, increasing throughput of the mass 
In regards to claim 17, the applied reference does not discuss not isotopically substituting such as a mass tag.  Hermanson, in fact, actually discusses mass tag specifically in terms of whether isotopic substitutions can be made to produce the desired variations in the mass of different isotopologues.  
Claims 1, 4-6, 8-10, 12-19 and 21-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797